Sutherland, J.
The exception was seasonable; the “return ” mentioned in the statute, Sec. 5019 C. L., is the return day.
Though by Section 5022, C. L., judgment of discontinuance *56for such neglect to justify is required to be rendered. Sec. 5023 gives a discretion to allow anew bond to be filed, with sureties who will justify.
On filing such bond, and the sureties justifying, if exoepted to, and on payment of the costs of this motion, including an :attorney fee of ten dollars, this motion to be denied.